     Case 3:20-cv-00354-MMD-WGC Document 12 Filed 07/02/20 Page 1 of 6




2
3
4
5
 6                                        UNITED STATES DISTRICT COURT
                                               DISTRICT OF NEVADA
 7
 8                                                             CaseNo.
                                                               Case #3 :20-CV-00354
                                                                        3:20-cv-00354-MMD-WGC

 9    GERBER LIFE INSURi\NCE COMPANY, )                         ORDER APPROVING
                                      )                         ERRATA TO VERIFIED
10                 Plaintiff(s),      )                         PETITION FOR PERMISSION
                                      )                         TO PRACTICE IN THIS CASE
11          vs.                       )                         ONLY BY ATTORNEY NOT
                                      )                         ADMITTED TO THE BAR OF
12    JOSHUA BARNES� DENNIS W. DOYAL )                          THIS COURT AND
      and DANIEL S. MORRISON          )                         DESIGNATION OF LOCAL
13                                    )                         COUNSEL
                   Defendant(s).      )
14
                                                                FILING FEE IS $250.00
15
16             ____,.J_en_n_if_e_r_H_. ..,..F_ra_n_k___, Petitioner, respectfully represents to the Court:
                    (name of petitioner)
17
                1.        That Petitioner is an attorney at law and a member of the law finn of
18
                                             McDowell Hetherington LLP
19                                                  (firm name)
20      with offices at                            1001 Fannin Street, Suite 2700
                                                         (street address)
21
                             Houston                                    Texas                        77002
22                           (city)                                     (state)                     (zip code)
23               (713) 337-5580                         Jennifer.Frank@mhllp.com
         (area code + telephone number)                       (Email address)
24
               2.         That Petitioner has been retained personally or as a member of the la\v firm by
25
               Gerber Life Insurance Company                 to provide legal representation in connection with
26                        [ client(s )]

27      the above-entitled case now pending before this Court.
28                                                                                                           Rev. 5/16
     Case 3:20-cv-00354-MMD-WGC Document 12 Filed 07/02/20 Page 2 of 6




 1                  3.                         / 0_ _1_3 ___, Petitioner has been and presently is a
                    That since ____1 _l /0_ _l_2
                                           (date)
2      member in good standing of the bar of the highest Court of the State of ____T_e_-x_·a_s____
                                                                                               (state)
3      where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
4      from the clerk of the supreme court or highest admitting court of each state, territory, or insular
 5     possession of the United States in which the applicant has been admitted to practice law certifYing
 6     the applicant's membership therein is in good standing.
 7                  4.      That Petitioner was admitted to practice before the following United States District
 8     Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
 9     of other States on the dates indicated for each, and that Petitioner is presently a member in good
10     standing of the bars of said Courts.
11                                 Court                            Date Admitted             Bar Number
12                       Southen District of Texas                     02/12/2015                2505875
13                        Eastern District of Texas                    09/12/2016                   n/a
14                        Western District of Texas                    04/19/2017                   n/a
15                       Northern District of Texas                    10/31/2018                   n/a

16                           District of Colorado                      05/29/2019                   n/a

17                       Eastern District of Michigan                  01/03/2019                   n/a


19
                    5.      That there are or have been no disciplinary proceedings instituted against petitioner,
20
       nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
       or administrative body, or any resignation or tennination in order to avoid disciplinary or
22
       disbarment proceedings, except as described in detail below:
        1   Tone.
24
25
26
27
28                                                            2                                           Rev. 5/16
     Case 3:20-cv-00354-MMD-WGC Document 12 Filed 07/02/20 Page 3 of 6




1               6.         That Petitioner has never been denied admission to the State Bar of Nevada. (Give
2      particulars if ever denied admission):

       None.
4
 5
6               7.         That Petitioner is a member of good standing in the following Bar Associations.
 7     tNone.
 8
 9
10              8.         Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2
11     (formerly LR IA 10-2) during   the past tlu-ee (3) years in the following matters:   (State "nont:"   if no applications.)
12     Date of Application                 Cause                       Title of Court                   Was Application
                                                                     Administrative Body                  Granted or
13                                                                     or Arbitrator                        Denied
14                   n/a
15
16
17
18
19                           (If necessary, please attach a statement of additional applications)
20              9.         Petitioner consents to the jurisdiction of the courts and disciplinary boards of the
21     State of Nevada ,vith respect to the law of this state governing the conduct of attorneys to the same
       extent as a member of the State Bar of Nevada.
23              10.        Petitioner agrees to comply with the standards of professional conduct required of
24     the members of the bar of this court.
25              11.        Petitioner has disclosed in writing to the client that the applicant is not admitted to
26     practice in this jurisdiction and that the c.lient has consented to such representation.
27
28                                                             3                                                       Rev. 5/16
     Case 3:20-cv-00354-MMD-WGC Document 12 Filed 07/02/20 Page 4 of 6




1             That Petitioner respectfully prays that Petitioner be adm itted to practice before this Court
2      FOR THE PURPOSES OF THIS CASE ONLY.
3
4
       STATE OF              Texas
                              )
5                             )
       COUNTY OF ___H_arr_i__
                           _s )
6
7              ----------
                 Jennifer H. Frank , Petitioner, being first duly sworn, deposes and says:
8      That the foregoing statements are true.
9
                                                             �ature
IO     Subscribed and sworn to before me this
11
12
13
14
15
16                      DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                         THE BAR OF THIS COURT AND CONSENT THERETO.
17
               Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
                                                                               Ch_a_rl_es J_ -_.I _i\_t_C_er _a__,
       believes it to be in the best interests of the client(s) to designate ___
19                                                                                  (name of local counsel)
       Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
       above-entitled Court as associate resident counsel in this action. The address and email address of
21
       said designated Nevada counsel is:
22
23                                        520 South Fourth Street, Suite 320
                                                      (street address)
24
                          Las Vegas                                       Nevada                       89101
25                         ( city)                                        (state)                     (zip code)
26               (702) 834-8777                               chm@hmlawlv.com
        (area code+ telephone number)                           (Email address)
27
28                                                          4                                                 Rev. 5/16
          Case 3:20-cv-00354-MMD-WGC Document 12 Filed 07/02/20 Page 5 of 6




           By this designa on the petitioner and undersigned party(ies) agree that this designation constitutes
2          agreement and authorization [or the designated resident admitted counsel to sign stipulations
 .,        binding on all o us.


 5                    APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL


                  The und�rsigned party(ies) appoint(s) _____C_harles H ._M c_Crea      as
                                                                _____ _ _ _ _, ,_ _____
                                                                    (name of local counsel)
           his/her/their Designated Resident Nevada Counsel in this case.


10
                                               ·f::. �de.vi<,.
                                                 (party's signature)
11
                                                 GERBER LIFE INSURANCE COMPANY
12

13

14
15                                              I,,..,_   � rJeck,·             M'o/�'/ -l!J.1th-i«·
1l
      I
                                                 (type or print party name, title)
                                                                                                  Set I/I c. 6
17                                   CONSENT OF DESIGNEE
                   The und rsigned hereby consents to serve as associate resident Nevada counsel in this case.
18

19
20                                               Designated Resident Nevada Counsel's signature
21                                               NSB #104                      chm@hmlawlv.com
                                                 Bar number                    Email address
22
23
2.. I
            AP ROVED:

25
26
            UNITED
27
28                                                           5                                         Rev. 5/16
      Case 3:20-cv-00354-MMD-WGC Document 12 Filed 07/02/20 Page 6 of 6




                STATE BAR OF TEXAS


Office of the Chief Disciplinary Counsel

July 01, 2020



Re: Jennifer H. Frank, State Bar Number 24087537


To Whom It May Concern:

This is to certify that Jennifer H. Frank was licensed to practice law in Texas on November 01, 2013,
and is an active member in good standing with the State Bar of Texas. "Good standing" means that
the attorney is current on payment of Bar dues; has met Minimum Continuing Legal Education
requirements; and is not presently under either administrative or disciplinary suspension from the
practice of law.


This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.


Sincerely,




Seana Willing
Chief Disciplinary Counsel
SW/web




   P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
